Filed 3/1/22 P. v. Patterson CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F080687
             Plaintiff and Respondent,
                                                                           (Kern Super. Ct. No. BF143850A)
                    v.

 CHRISTOPHER HARVELL PATTERSON,                                                           OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Kenneth C.
Twisselman II, Judge.
         Victor J. Morse, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Detjen, Acting P. J., Franson, J. and Peña, J.
                                    INTRODUCTION
       In 2013, appellant and defendant Christopher Harvell Patterson was convicted,
after a jury trial, of first degree premeditated murder with a special circumstance and
sentenced to life in prison without possibility of parole. In 2019, defendant filed a
petition for resentencing pursuant to Penal Code 1 section 1170.95 and alleged his murder
conviction was based on the felony-murder rule or the natural and probable consequences
doctrine. The court denied the petition.
       On appeal, his appellate counsel has filed a brief which summarizes the facts with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende (1979) 25 Cal.3d 436.) We affirm.
                                           FACTS2
       “[O]n August 19, 2012, defendant, a member of the Eastside Crips criminal street
gang, was seated on a planter just outside a grocery store when 71-year-old Guadalupe
Ramos walked from the store to her daughter’s car a short distance away in the parking
lot. Defendant grabbed Ramos from behind and pulled a gold chain from around her
neck knocking her to the pavement in the process and causing her to hit her back and
head. Defendant then ran out of the parking lot and was picked up in a vehicle by fellow
gang members McDonald and Slaughter. The vehicle, which had been in the grocery
store parking lot for several minutes before Ramos was accosted, then sped off.
       “Ramos was taken to the hospital. She was pronounced dead a short time later.
The forensic pathologist who performed the autopsy stated the cause of death as ‘emotion


       1 All further statutory citations are to the Penal Code unless otherwise indicated.
       2 On July 21, 2020, defendant requested this court take judicial notice of the
record in his first appeal, People v. Patterson (June 9, 2015, F068508). On July 27,
2020, this court deferred ruling on this request pending review of the matter on the
merits.
       We grant defendant’s request and take judicial notice of this court’s records in that
case. (See Evid. Code, §§ 450, 452, subd. (d), 459; In re W.R. (2018) 22 Cal.App.5th
284, 286–287, fn. 2.)

                                             2.
stress by precipitated sudden cardiac death due to marked excitation and emotional stress
associated with physical exertion during robbery confrontation,’ and ‘cardiac
dysrhythmia or irregular heartbeat associated with blunt force trauma to the trunk and the
extremity.’ ” (People v. Patterson, supra, F068508 [nonpub. opn.] at pp. 2–3)
                           PROCEDURAL BACKGROUND
       On or about June 11, 2013, an information was filed in the Superior Court of Kern
County charging defendant with count 1, first degree premeditated murder (§ 187,
subd. (a)) with the special circumstance that the murder was committed in the
perpetration or attempted perpetration of a robbery (§ 190.2, subd. (a)(17)); count 2,
second degree robbery (§ 212.5, subd. (c)), with a great bodily injury enhancement
(§ 12022.7, subd. (a)); and count 3, active participation in a criminal street gang
(§ 186.22, subd. (a)), with a prior prison term enhancement (§ 667.5, subd. (b)).3
       On October 16, 2013, defendant was convicted of all counts, and the jury found
true the robbery-murder special circumstance and the great bodily injury enhancement.
The court found true the prior prison term enhancement (§ 667.5, subd. (b)).4
       On November 19, 2013, the court sentenced defendant to life imprisonment
without possibility of parole for first degree murder with a special circumstance, plus one
year for the prior prison term enhancement, and a consecutive upper term of three years
for count 3, active participation in a criminal street gang.




       3 Defendant originally was jointly charged with Lawrence Slaughter and
Maxamillion Lee McDonald, but their cases were severed. (People v. Patterson, supra,
F068508, at p. 2, fn. 2.)
       4 During trial, the court dismissed the allegations that the murder was committed
by means of lying in wait (§ 189), and the lying-in-wait special circumstance (§ 190.2,
subd. (a)(15)). The jury was unable to reach verdicts on gang enhancements attached to
counts 1 and 2 (§ 186.22, subd. (b)(1)), and the allegations were dismissed on the
prosecutor’s motion. The prosecution did not seek the death penalty. (People v.
Patterson, supra, F068508, at p. 2 & fn. 2.)

                                              3.
Defendant’s First Appeal
       On June 9, 2015, this court filed the opinion in defendant’s first appeal. We
rejected defendant’s argument that his change of venue motion should have been granted.
We agreed with the parties that the consecutive term of three years imposed for count 3
should have been stayed pursuant to section 654 and modified the judgment accordingly.
(People v. Patterson, supra, F068508, at p. 2.)
       On September 29, 2015, the trial court amended the abstract of judgment to reflect
the term imposed for count 3 was stayed.
                            SENATE BILL NOS. 1437 & 775
       The instant appeal is from the denial of defendant’s petition for resentencing that
he filed pursuant to Senate Bill No. 1437 (2017–2018 Reg. Sess.) (Senate Bill 1437), that
was effective on January 1, 2019, and amended “ ‘the felony murder rule and the natural
and probable consequences doctrine, as it relates to murder, to ensure that murder
liability is not imposed on a person who is not the actual killer, did not act with the intent
to kill, or was not a major participant in the underlying felony who acted with reckless
indifference to human life.’ [Citation.]” (People v. Lewis (2021) 11 Cal.5th 952, 959,
italics added (Lewis).)
       “Substantively, Senate Bill 1437 accomplishes this by amending section 188,
which defines malice, and section 189, which defines the degrees of murder, and as now
amended, addresses felony murder liability.” (People v. Martinez (2019) 31 Cal.App.5th
719, 723; People v. Gentile (2020) 10 Cal.5th 830, 842.)
       “In addition to substantively amending sections 188 and 189 of the Penal Code,
Senate Bill 1437 added section 1170.95, which provides a procedure for convicted
murderers who could not be convicted under the law as amended to retroactively seek
relief. [Citation.]” (Lewis, supra, 11 Cal.5th at p. 959.)
       “Pursuant to section 1170.95, an offender must file a petition in the sentencing
court averring that: ‘(1) A complaint, information, or indictment was filed against the

                                              4.
petitioner that allowed the prosecution to proceed under a theory of felony murder or
murder under the natural and probable consequences doctrine[;] [¶] (2) The petitioner
was convicted of first degree or second degree murder following a trial or accepted a plea
offer in lieu of a trial at which the petitioner could be convicted for first degree or second
degree murder[;] [¶] [and] (3) The petitioner could not be convicted of first or second
degree murder because of changes to section 188 or 189 made effective January 1, 2019.’
[Citations.] Additionally, the petition shall state ‘[w]hether the petitioner requests the
appointment of counsel.’ [Citation.] If a petition fails to comply with subdivision (b)(1),
‘the court may deny the petition without prejudice to the filing of another petition.’
[Citation.]” (Lewis, supra, 11 Cal.5th at pp. 959–960.)
        “Where the petition complies with [section 1170.95,] subdivision (b)’s three
requirements, then the court proceeds to subdivision (c) to assess whether the petitioner
has made ‘a prima facie showing’ for relief. [Citation.] [¶] If the trial court determines
that a prima facie showing for relief has been made, the trial court issues an order to show
cause, and then must hold a hearing ‘to determine whether to vacate the murder
conviction and to recall the sentence and resentence the petitioner on any remaining
counts in the same manner as if the petitioner had not … previously been sentenced,
provided that the new sentence, if any, is not greater than the initial sentence.’ [Citation.]
‘The prosecutor and the petitioner may rely on the record of conviction or offer new or
additional evidence to meet their respective burdens.’ [Citation.] At the hearing stage,
‘the burden of proof shall be on the prosecution to prove, beyond a reasonable doubt, that
the petitioner is ineligible for resentencing.’ [Citation.]” (Lewis, supra, 11 Cal.5th at
p. 960.)
Lewis
        In Lewis, the court interpreted the provisions of section 1170.95 and held that
petitioners “are entitled to the appointment of counsel upon the filing of a facially
sufficient petition [citation] and that only after the appointment of counsel and the

                                              5.
opportunity for briefing may the superior court consider the record of conviction to
determine whether ‘the petitioner makes a prima facie showing that he or she is entitled
to relief.’ [Citation.]” (Lewis, supra, 11 Cal.5th at p. 957.) Lewis held the language of
section 1170.95, subdivision (c) “is mandatory: ‘If the petitioner has requested counsel,
the court shall appoint counsel to represent the petitioner.’ [Citation.]” (Lewis, supra, 11
Cal.5th at p. 963, italics added in original.) The court’s failure to appoint counsel only
constitutes state error subject to review under People v. Watson (1956) 46 Cal.2d 818.
(Lewis, supra, 11 Cal.5th at p. 973.)
       Lewis also held that “at the prima facie stage, a petitioner’s allegations should be
accepted as true, and the court should not make credibility determinations or engage in
‘factfinding involving the weighing of evidence or the exercise of discretion.’
[Citation.]” (Lewis, supra, 11 Cal.5th at p. 974.) When the court conducts the prima
facie determination, section 1170.95, subdivision (b)(2) only permits screening out
“noncomplying petitions, not petitions that lack substantive merit.” (Lewis, supra, 11
Cal.5th at p. 968.)
       Lewis further held that after appointing counsel, the trial court could rely on the
record of conviction to determine whether the prima facie showing is made “to
distinguish petitions with potential merit from those that are clearly meritless.” (Lewis,
supra, 11 Cal.5th at p. 971.) The record of conviction includes a prior appellate opinion,
although it will be case-specific. (Id. at p. 972.) The prima facie finding under
section 1170.95, subdivision (c) is limited, and the court must accept the petitioner’s
factual allegations as true and cannot reject the allegations on credibility grounds without
conducting an evidentiary hearing. (Lewis, supra, 11 Cal.5th at p. 971.) “ ‘However, if
the record, including the court’s own documents, “contain[s] facts refuting the allegations
made in the petition,” then “the court is justified in making a credibility determination
adverse to the petitioner.” ’ [Citation.]” (Ibid.) “In reviewing any part of the record of
conviction at this preliminary juncture, a trial court should not engage in ‘factfinding

                                             6.
involving the weighing of evidence or the exercise of discretion.’ [Citation.] [T]he
‘prima facie bar was intentionally and correctly set very low.’ ” (Lewis, supra, 11
Cal.5th at p. 972.)
Senate Bill No. 775
       In October 2021, Senate Bill No. 775 was enacted and amended section 1170.95,
effective on January 1, 2022. (2020–2021 Reg. Sess.; Stats. 2021, ch. 551, § 1 (Senate
Bill 775).) As a result of the amendments, section 1170.95 clarified that “[a] person
convicted of felony murder or murder under the natural and probable consequences
doctrine or other theory under which malice is imputed to a person based solely on that
person’s participation in a crime, attempted murder under the natural and probable
consequences doctrine, or manslaughter,” may file a petition to have that conviction
vacated under certain circumstances. (§ 1170.95, subd. (a).)
       The amendments also codified the holding in Lewis that a petitioner has the right
to appointment of counsel, if requested, prior to the court making the prima facie finding:
“Upon receiving a petition in which the information required by this subdivision is set
forth …, if the petitioner has requested counsel, the court shall appoint counsel to
represent the petitioner.” (§ 1170.95, subd. (b)(3).) After appointment of counsel, the
parties shall have the opportunity to submit briefing, and “the court shall hold a hearing
to determine whether the petitioner has made a prima facie case for relief.” (§ 1170.95,
subd. (c).)
       If the petitioner makes a prima facie showing that the petitioner is entitled to
relief, the court shall issue an order to show cause. If the court declines to make an order
to show cause, it shall provide a statement fully setting forth its reasons for doing so.
(§ 1170.95, subd. (c).) If the court issues the order to show cause and conducts a hearing,
the prosecution has the burden to prove beyond a reasonable doubt that petitioner is
guilty of murder or attempted murder under the amended versions of sections 188
and 189. (§ 1170.95, subd. (d)(3).)

                                              7.
       “The admission of evidence in the hearing shall be governed by the Evidence
Code, except that the court may consider evidence previously admitted at any prior
hearing or trial that is admissible under current law, including witness testimony,
stipulated evidence, and matters judicially noticed. The court may also consider the
procedural history of the case recited in any prior appellate opinion. However, hearsay
evidence that was admitted in a preliminary hearing pursuant to subdivision (b) of
Section 872 shall be excluded from the hearing as hearsay, unless the evidence is
admissible pursuant to another exception to the hearsay rule. The prosecutor and the
petitioner may also offer new or additional evidence to meet their respective burdens. A
finding that there is substantial evidence to support a conviction for murder … is
insufficient to prove, beyond a reasonable doubt, that the petitioner is ineligible for
resentencing.” (§ 1170.95, subd. (d)(3), as amended by Stats. 2021, ch. 551, § 2, eff. Jan.
1, 2022.)
                    DEFENDANT’S SECTION 1170.95 PETITION
       On April 24, 2019, defendant filed, in pro. per., a petition in the superior court for
resentencing pursuant to section 1170.95. Defendant requested appointment of counsel.
       The petition was supported by appellant’s declaration, signed under penalty of
perjury, where he checked boxes on a preprinted form that stated he was entitled to
resentencing under section 1170.95 because a complaint or information was filed against
him that allowed the prosecution to proceed under a theory of felony murder or murder
under the natural and probable consequences doctrine; at trial, he was convicted of first
or second degree pursuant to the felony-murder rule or the natural and probable
consequences doctrine; and he could not now be convicted of first or second degree
murder under the amended versions to sections 188 and 189.
       Defendant also filed a written declaration, stating that he never intended to harm
the victim, there was no premeditation or reckless indifference to life, the crime happened
during a “spur of the moment decision,” and there were no weapons or threats of violence

                                              8.
used during the incident. Defendant further declared that the pathologist stated the victim
suffered from a medical condition that affected her lungs, and the excitement from the
incident elevated her breathing pattern and ultimately caused her death. Defendant
asserted that the victim’s death was a “tragic accident,” the medical staff could have
saved her life, and he “did not commit the crime in question.” Defendant argued there
was no evidence he inflicted great bodily injury, the victim’s fall was not related to his
crime of “chain snatching,” and his offense was not inherently dangerous to human life.
Defendant’s Briefing
       On May 3, 2019, the court appointed counsel to represent defendant.
       On June 11, 2019, defendant’s counsel filed a brief and argued Senate Bill
No. 1437 was constitutional.
The Prosecution’s Opposition
       On July 2, 2019, the prosecution filed opposition to defendant’s petition, cited to
this court’s opinion from his first appeal, and asserted he was ineligible for relief under
section 1170.95 because he was the actual killer.
       The prosecution also challenged defendant’s declaration that he did not act with
premeditation and the victim’s death was a “tragic accident.”

       “Trial evidence and the conviction shows the statement is not true. The
       People request the court review the surveillance video shown to the jury at
       trial. The surveillance footage from the front of Foodsco shows [defendant]
       seated on the planter reviewing each person passing. Ultimately, he
       observes Guadalupe Ramos pass by, pauses a moment, looks around prior
       to following her, and finally comes up behind her to rob the chain. The
       defendant was convicted [of] robbery and personal infliction of great bodily
       of Guadalupe Ramos. The jury verdict directly counters [defendant’s]
       claim it was a tragic accident, the jury found the defendant personally
       inflicted great bodily injury to Mrs. Ramos during a robbery.”
       On November 5, 2019, the prosecution filed supplemental opposition and argued
defendant was not eligible for relief under section 1170.95, even if the prosecution
proceeded under the theory of felony murder, because he was the actual killer. The


                                             9.
prosecution further argued defendant did not present any evidence of medical negligence
that led to the victim’s death.
The Court’s Denial of the Petition
       On November 8, 2019, the court issued a tentative ruling that defendant failed to
make a prima facie case for relief under section 1170.95 because the record showed he
was the actual killer. The court granted defense counsel’s motion to continue the matter
so he could consult with defendant.
       On January 23, 2020, the court held a hearing on defendant’s petition. The court
noted defense counsel had filed a brief that argued section 1170.95 was constitutional,
but the prosecution did not challenge the statute. Defense counsel conceded his brief on
the constitutional issue was moot.
       The court reviewed the jury instructions from defendant’s trial and this court’s
opinion from his first appeal. The court stated the evidence and instructions submitted to
the jury were based on the theory that defendant was the actual killer. The court invited
argument. Defense counsel objected, but submitted the matter without argument,
introducing contrary evidence, or requesting a further hearing.
       The court adopted its tentative ruling and held defendant failed to state a prima
facie case for relief because he was the actual killer and denied his section 1170.95
petition.
       On January 27, 2020, defendant filed a timely notice of appeal.
                                      DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on January 21, 2020, we
invited defendant to submit additional briefing. To date, he has not done so.




                                            10.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist. 5
                                     DISPOSITION
       The judgment is affirmed.




       5  As required by Lewis and section 1170.95, the court appointed counsel to
represent defendant, held a hearing on the petition and invited argument from both
parties, and the defense failed to introduce any evidence. The superior court properly
relied on the record and this court’s opinion from his first appeal to find he was the actual
killer and deny the petition. (See, e.g., Lewis, supra, 11 Cal.5th at pp. 971–972.)

                                            11.